  Case 19-10543          Doc 48       Filed 06/29/20 Entered 06/29/20 12:07:01                    Desc Main
                                        Document Page 1 of 3



                                  UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

In re:                                                           Case No. 19-10543
         PAUL SCHULZ

                      Debtor(s)



              CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/11/2019.

         2) The plan was confirmed on 07/29/2019.

        3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/19/2019.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 06/01/2020.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (09/01/2009)
 Case 19-10543             Doc 48     Filed 06/29/20 Entered 06/29/20 12:07:01                            Desc Main
                                        Document Page 2 of 3



Receipts:

           Total paid by or on behalf of the debtor                       $9,100.00
           Less amount refunded to debtor                                     $0.00

NET RECEIPTS:                                                                                                  $9,100.00



Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $3,936.34
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $450.90
     Other                                                                           $310.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                              $4,697.24

Attorney fees paid and disclosed by debtor:                               $0.00



Scheduled Creditors:
Creditor                                                Claim         Claim           Claim        Principal        Int.
Name                                    Class         Scheduled      Asserted        Allowed         Paid           Paid
CAPITAL ONE BANK USA                Unsecured                  NA       2,018.49        2,018.49           0.00         0.00
INTERNAL REVENUE SERVICE            Priority                   NA       6,347.00        6,347.00           0.00         0.00
INTERNAL REVENUE SERVICE            Secured                   0.00    101,860.81      101,860.81         340.19     4,062.57
INTERNAL REVENUE SERVICE            Unsecured            55,340.50     82,594.81        2,609.00           0.00         0.00
SANTANDER CONSUMER USA              Unsecured             6,017.00           NA              NA            0.00         0.00
SANTANDER CONSUMER USA              Secured              11,225.00     17,045.11            0.00           0.00         0.00
SANTANDER CONSUMER USA              Secured                    NA            NA              NA            0.00         0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 19-10543           Doc 48        Filed 06/29/20 Entered 06/29/20 12:07:01                      Desc Main
                                          Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                                      Claim             Principal               Interest
                                                                    Allowed                 Paid                   Paid
 Secured Payments:
        Mortgage Ongoing                                              $0.00                $0.00                  $0.00
        Mortgage Arrearage                                            $0.00                $0.00                  $0.00
        Debt Secured by Vehicle                                       $0.00                $0.00                  $0.00
        All Other Secured                                       $101,860.81              $340.19              $4,062.57
 TOTAL SECURED:                                                 $101,860.81              $340.19              $4,062.57

 Priority Unsecured Payments:
         Domestic Support Arrearage                                   $0.00                 $0.00                $0.00
         Domestic Support Ongoing                                     $0.00                 $0.00                $0.00
         All Other Priority                                       $6,347.00                 $0.00                $0.00
 TOTAL PRIORITY:                                                  $6,347.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                      $4,627.49                 $0.00                $0.00



 Disbursements:

          Expenses of Administration                                     $4,697.24
          Disbursements to Creditors                                     $4,402.76

 TOTAL DISBURSEMENTS :                                                                                   $9,100.00



         12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed. The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 06/29/2020                                  By: /s/ Tom Vaughn
                                                                                  Trustee


STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
